[Cite as State v. Duckett, 2021-Ohio-3110.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  SCIOTO COUNTY

STATE OF OHIO,                                :
                                              :   Case No. 20CA3924
        Plaintiff-Appellee,                   :
                                              :
        v.                                    :   DECISION AND JUDGMENT
                                              :   ENTRY
JOSEPH W. DUCKETT,                            :
                                              :   RELEASED: 09/03/2021
        Defendant-Appellant.                  :

                                        APPEARANCES:

R. Jessica Manungo, Assistant State Public Defender, Office of the Ohio Public
Defender, Columbus, Ohio, for Appellant.

Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay S. Willis,
Assistant Scioto County Prosecutor, Portsmouth, Ohio, for Appellee.


Wilkin, J.

        {¶1} Appellant, Joseph W. Duckett, appeals the Scioto County Court of

Common Pleas judgment entry revoking his community-control sanction. The

trial court imposed the agreed prison term of 24 months. Duckett appeals

challenging the recommended joint sentence and the special project fees

included as court costs in his case.

        {¶2} In the first assignment of error, Duckett maintains his counsel was

ineffective for agreeing to the unauthorized sentence because his community-

control violations were technical in nature. According to Duckett, since the

violations were technical in nature, the maximum prison term that could be

imposed for the violations was 180 days. We disagree and find that Duckett’s

three violations were nontechnical and the 180-day cap does not apply.
Scioto App. No. 20CA3924                                                           2


Duckett’s jointly recommended sentence was authorized by law and pursuant to

R.C. 2953.08(D)(1) is not reviewable on appeal.

       {¶3} In the second assignment of error, Duckett disputes 14 special

project fees that were charged and included in the itemized bill statement

generated by the Scioto County Clerk of Courts. Each fee was for $5. Duckett

claims the clerk could only assess a one-time special project fee of $25 based on

Scioto County Court of Common Pleas Local Rule 13. We sustain Duckett’s

assignment of error but on the basis that the clerk of courts could not assess any

special project fee pursuant to the unambiguous language in R.C. 2303.20.

Moreover, Local Rule 13 does not create a new charge for a special project fund.

Rather, it indicates that $25 of the fees deposited in a civil action “shall be

deposited in the Special Project Fund.” Loc.R. 13, of the Court of Common

Pleas of Scioto County, General Division. Therefore, the trial court committed

plain error by charging Duckett an additional $70 in court costs.

                      FACTS AND PROCEDURAL BACKGROUND

       {¶4} In April 2016, Duckett pleaded guilty to two counts of aggravated

trafficking in drugs and one count of trafficking in heroin. The trial court imposed

a five-year community-control sanction and included conditions tailored to

address Duckett’s substance abuse issues. Among those conditions was the

requirement to enroll and successfully complete the Star Program, complete a

drug/alcohol assessment by the Adult Probation Department, and not consume

any alcohol and non-prescribed drugs. Duckett at that time was advised that a
Scioto App. No. 20CA3924                                                              3


violation of his community-control conditions could lead to more restrictive terms,

a longer sanction or a stated prison term of 48 months.

       {¶5} Less than three years into his community-control sentence, Duckett

tested positive for methamphetamine. Duckett admitted to the violation in April

2019. The trial court continued Duckett’s community-control sanction but added

further conditions, including but not limited to: successfully completing the Scioto

County Court of Common Pleas Treatment Program with the Adult Probation

Department, completing another drug/alcohol assessment, and abiding by all the

rules and regulations of the probation department.

       {¶6} In January and February 2020, Duckett was again accused of

violating his community-control conditions by failing to report to the probation

department from December 9, 2019 to February 16, 2021, failing to call the I-

Samson drug testing center, and for failing to report to the department for I-

Samson drug testing. At the revocation hearing, Duckett admitted to all three

violations. Duckett informed the trial court that he understood it was to proceed

directly to sentencing.

       {¶7} The trial court then carried on by first clarifying that: “I understand the

parties will be jointly recommending disposition in this matter of 24 months, with

credit for the time that he’s served both in jail and at Star[.]” Duckett, his counsel

and the state verified the trial court’s understanding of the recommended

sentence. Secondly, the trial court advised Duckett that if it adopted the jointly

recommended sentence, he waives the right to appeal it. Duckett indicated that

he understood.
Scioto App. No. 20CA3924                                                           4


       {¶8} Duckett explained to the trial court that he violated his community-

control sanction because his significant other had a medical emergency and was

transported to Columbus. After a few days, Duckett realized he failed to report to

the probation department, and panicked for fear of being sent to prison. Duckett

apologized for his behavior.

       {¶9} The trial court revoked Duckett’s community-control sanction and

imposed the jointly recommended sentence. Specifically, the trial court as to

Count One, sentenced Duckett “to a 12 month term in the custody Ohio

Department of Rehabilitation and Corrections, as to Count 2, to a 12 month term,

and as to Count 3, a 12 month term.” Counts One and Two were ordered to be

served consecutively while Count Three concurrently. Duckett was granted jail-

time credit of 199 days as stipulated by the parties.

                               ASSIGNMENTS OF ERROR

I.     JOSEPH DUCKETT WAS DENIED HIS SIXTH AMENDMENT
       RIGHT TO THE EFFECTIVE ASSISTANCE OF COUNSEL
       WHEN DEFENSE COUNSEL JOINTLY RECOMMENDED A
       SENTENCE THAT WAS NOT AUTHORIZED BY LAW.

II.    THE TRIAL COURT PLAINLY ERRED BY ASSESSING
       UNAUTHORIZED COURT COSTS IN THE FORM OF SPECIAL
       PROJECT FEES.

                       ASSIGNMENT OF ERROR I

       {¶10} Under this assignment of error, Duckett is appealing his jointly

recommended sentence, which he acknowledges is not reviewable on appeal if it

is authorized by law. Thus, Duckett agrees that the threshold issue is whether

his community-control violations were technical and thus capped pursuant to

R.C. 2929.15(B)(1)(c)(ii) to 180 days in prison, or whether they were
Scioto App. No. 20CA3924                                                               5


nontechnical in nature permitting the trial court to impose the 24-month prison

term.

        {¶11} Duckett avers his violations were technical in nature because his

failure to report and call-in were conditions aimed to facilitate his supervision by

the probation department. Duckett completed all the treatment programs and

conditions specifically tailored to address his substance abuse issues, and the

remaining conditions were routine and administrative. In addition, his failure to

report was not for an unreasonable amount of time. Therefore, Duckett

maintains that his counsel’s performance to jointly recommend the 24-month

prison sentence was not a strategic judgment. To the contrary, it demonstrates

counsel’s lack of familiarity with the law that resulted in a prison term not

authorized by law.

        {¶12} The state in response asserts that Duckett’s sentence is authorized

by law and Duckett’s counsel’s recommendation of the joint sentence did not fall

below an objective standard of reasonable representation; thus, the sentence is

not reviewable by this court. In line with its argument that the sentence is

authorized by law, the state claims Duckett’s violations are nontechnical. Duckett

abandoned the objectives of his community-control sentence by failing to report

to the probation department as required by their rules, failing to call the drug

testing system, and failing to report for drug testing. All these conditions were

tailored to address matters related to Duckett’s drug offenses and “substantive

rehabilitative requirements.”
Scioto App. No. 20CA3924                                                             6


                                  Law and Analysis

       {¶13} R.C. 2953.08(D)(1) specifies that a “sentence imposed upon a

defendant is not subject to review under this section if the sentence is authorized

by law, has been recommended jointly by the defendant and the prosecution in

the case, and is imposed by a sentencing judge.” Duckett maintains that this

court may review his jointly recommended sentence because his counsel was

ineffective for recommending the joint sentence given that it is not authorized by

law.

       {¶14} To demonstrate ineffective assistance of counsel, Duckett “must

show (1) deficient performance by counsel, i.e., performance falling below an

objective standard of reasonable representation, and (2) prejudice, i.e., a

reasonable probability that, but for counsel’s errors, the proceeding’s result would

have been different.” State v. Short, 129 Ohio St.3d 360, 2011-Ohio-3641, 952

N.E.2d 1121, ¶ 113, citing Strickland v. Washington, 466 U.S. 668, 687-688, 694,

104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538

N.E.2d 373 (1988), paragraph two of the syllabus. Failure to demonstrate either

prong of this test “is fatal to the claim.” State v. Jones, 4th Dist. Scioto No.

06CA3116, 2008-Ohio-968, ¶ 14, citing Strickland.

       {¶15} Duckett “has the burden of proof because in Ohio, a properly

licensed attorney is presumed competent.” State v. Gondor, 112 Ohio St.3d 377,

2006-Ohio-6679, 860 N.E.2d 77, ¶ 62, citing State v. Calhoun, 86 Ohio St.3d

279, 1999-Ohio-102, 714 N.E.2d 905, ¶ 62, citing Vaughn v. Maxwell, 2 Ohio

St.2d 299, 209 N.E.2d 164 (1965). “In order to overcome this presumption, the
Scioto App. No. 20CA3924                                                              7


petitioner must submit sufficient operative facts or evidentiary documents that

demonstrate that the petitioner was prejudiced by the ineffective assistance.” Id.,

citing State v. Davis, 133 Ohio App.3d 511, 516, 728 N.E.2d 1111 (8th

Dist.1999). To demonstrate prejudice, Duckett “must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland at 694.

       {¶16} “A sentence is ‘authorized by law’ and is not appealable within the

meaning of R.C. 2953.08(D)(1) only if it comports with all mandatory sentencing

provisions.” State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d

923, paragraph two of the syllabus. Duckett was convicted of two fourth-degree

felonies and one fifth-degree felony offense and sentenced to community control.

Pursuant to R.C. 2929.15(B)(1)(c)(i) and (ii), the trial court may impose a prison

term if Duckett violates his community-control sentence but “[i]f the prison term is

imposed for any technical violation of the conditions of a community control

sanction imposed for a felony of the fifth degree, the prison term shall not exceed

ninety days” or exceed “one hundred eighty days” for fourth-degree felonies. The

trial court sentenced Duckett to the agreed 24-month prison term with the

presumption that his three violations were nontechnical and the 180-day cap for

his most serious felonies did not apply.

       {¶17} The term technical is not statutorily defined but the Supreme Court

recently provided guidance in two decisions: State v. Nelson, 162 Ohio St.3d

338, 2020-Ohio-3690, 165 N.E.3d 1110, and State v. Castner, 163 Ohio St.3d
Scioto App. No. 20CA3924                                                             8


19, 2020-Ohio-4950,167 N.E.3d 939. In Nelson the Court affirmed his sentence

concluding “Nelson’s violation of the condition that he obey all orders of his

supervising officer was not a ‘technical violation’ and therefore the 180-day cap

on a prison sentence for a ‘technical violation’ in R.C. 2929.15(B)(1)(c)(ii) does

not apply.” Nelson at ¶ 1. In reaching that finding, the Supreme Court held that

       the determination whether a violation is a “technical violation” under
       R.C. 2929.15(B)(1)(c) does not turn on whether the conduct at
       issue is criminal. As Davis indicated, a violation is “nontechnical” if,
       considering the totality of the circumstances, the violation concerns
       a condition of community control that was “specifically tailored to
       address” matters related to the defendant’s misconduct or if it can
       be deemed a “substantive rehabilitative requirement which
       addressed a significant factor contributing to” the defendant’s
       misconduct. Davis, 2018-Ohio-2672, at ¶ 17 * * *. On the other
       hand, a violation is “technical” when the condition violated is akin to
       “an administrative requirement facilitating community control
       supervision.” Davis at ¶ 18[.]

Nelson at ¶ 26.

       {¶18} A trial court on a case-by-case basis should consider “the nature of

the community-control condition at issue and the manner in which it was violated,

as well as any other relevant circumstances in the case.” Id. Applying Nelson,

the Supreme Court held Castner’s violations were nontechnical in nature

because the conditions to complete the Alvis House and Re-Entry Court

programs “were specifically tailored to address Castner’s drug use and were

aimed at reducing his likelihood of recidivism.” Castner at ¶ 16.

       {¶19} Similarly here, Duckett violated three community-control conditions

that were tailored specifically to address his substance abuse issues. Duckett

was convicted of three drug-related offenses. He previously violated his

community-control sanction in March 2019, by testing positive for
Scioto App. No. 20CA3924                                                            9


methamphetamine. The trial court did not revoke his community control at that

time, but imposed more restrictive conditions including abiding by all the rules

and regulations of the probation department. Among these rules, Duckett was to

regularly report to his probation officer, keep contact with the I-Samson drug

testing system, and report to I-Samson for drug testing. But Duckett failed to

abide by these conditions for over two months.

       {¶20} Maintaining sobriety from drug and alcohol use has been one of the

corner stone conditions in Duckett’s community-control sanction. Thus, the three

conditions that Duckett violated not only were tailored to address his substance

abuse issues, but were also “a substantive rehabilitative requirement which

addressed a significant factor contributing” to Duckett’s misconduct. See Nelson,

162 Ohio St.3d 338, 2020-Ohio-3690,165 N.E.3d 1110, ¶ 26, citing State v.

Davis, 12th Dist. Warren No. CA2017-11-156, 2018-Ohio-2672, ¶ 17. We find

that Duckett’s violations were nontechnical and his prison sentence of 24 months

was authorized by law.

       {¶21} Our holding is consistent with the three cases from the Second, Fifth

and Twelfth District Courts of Appeals cited by Duckett in his notice of

supplemental authority. All three appellate district courts affirmed the violation(s)

as being nontechnical after applying the Supreme Court’s decisions in Nelson

and Castner. In State v. Eastman, the Second District held that “the trial court

reasonably concluded that Eastman’s failure to report to the probation

department and failure to complete a drug and alcohol assessment constituted
Scioto App. No. 20CA3924                                                               10


nontechnical violations of his community control sanctions.” State v. Eastman,

2d Dist. Clark No. 2020-CA-5, 2021-Ohio-392, ¶ 22.

       {¶22} In State v. Miller, the Fifth District held that Miller’s failure to report

to probation, maintain sobriety, obey the law and pay monthly restitution were

nontechnical violations. State v. Miller, 5th Dist. Fairfield No. 2020 CA 00024,

2021-Ohio-286, ¶ 20. Miller “during a thirteen-month period of time, * * * failed to

report to her probation officer for a period of over twelve months.” Id. at ¶ 22.

The Fifth District noted that:

              The purpose of reporting to probation was to supervise
       appellant to monitor her sobriety, ensure she would repay her
       victim, and guard against future financial crimes. No substantive
       rehabilitative requirements can be met when the probationer fails to
       report for an extended period of time.

Id. Finally, in State v. Smith, the Twelfth District held:

               Appellant’s pattern of conduct demonstrates a voluntary
       refusal to comply with the conditions of community control and thus
       a failure to comply with the community control sanctions as a
       whole. As a result, appellant’s Basic Sanction No. 6 violation for
       failing to report to his probation officer for close to two months was
       not a “technical violation” under R.C. 2929.15(B)(1)(c)(i).

State v. Smith, 12th Dist. Clermont No. CA2020-08-044, 2021-Ohio-630, ¶ 24.

       {¶23} As the three cases demonstrate, neglecting to report to the

supervising probation officer coupled with a lack of validating sobriety can

establish a defendant’s failure to adhere to the substantive rehabilitative

requirements. More recently, the Eighth District held that the requirement for

Reese to “contact his probation officer once each week was more than an

administrative requirement; it was a substantive rehabilitative requirement.”

State v. Reese, 8th Dist. Cuyahoga No. 109911, 2021-Ohio-1407, ¶ 15. It thus
Scioto App. No. 20CA3924                                                              11


found that Reese’s failure “to place a phone call for five consecutive weeks is

more than a technical violation.” Id.

       {¶24} Duckett did not report to his probation officer for over two months

and failed to report for drug testing. During that time, his probation officer was

unable to verify Duckett’s sobriety, a key factor in his substantive rehabilitative

requirement. Therefore, Duckett’s violations are nontechnical.

       {¶25} Accordingly, the trial court was not capped by the 180-day prison

term limitation in R.C. 2929.15(B)(1)(c)(ii) for Duckett’s most serious felony

offenses. Duckett was advised at his initial sentencing hearing that if he violated

the conditions of his community-control sanction, the trial court would impose an

aggregate prison term of 48 months. By notifying Duckett of the specific prison

term he faced, the trial court could have imposed the 48-month prison term at

Duckett’s second revocation hearing. See State v. Howard, 162 Ohio St.3d 314,

2020-Ohio-3195, 165 N.E.3d 1088, ¶ 22 (the notification requirement in R.C.

2929.19(B)(4) is met when the trial court at the initial sentencing hearing notifies

a defendant of the exact prison term it will impose if he violated community

control and is not required to repeat the notification at each revocation hearing.)

       {¶26} Duckett’s counsel, however, was able to negotiate a prison term of

24 months, which the trial court accepted. Duckett thus cannot demonstrate his

counsel was ineffective for jointly recommending a sentence that is authorized by

law and half of what he faced. Wherefore, Duckett’s jointly recommended

sentence that is authorized by law and imposed by the trial court is not
Scioto App. No. 20CA3924                                                                                                        12


reviewable on appeal pursuant to R.C. 2953.08(D)(1). Accordingly, Duckett’s

first assignment of error is overruled.

                                          ASSIGNMENT OF ERROR II

           {¶27} Duckett maintains that the trial court committed plain error by

randomly charging him numerous times a fee of $5 for a special project fund

when Local Rule 13 specifies that the fee is a one-time assessment of $25 for

each criminal cause. Duckett argues that his three convictions are one cause of

action, but alternatively, even if considered as three criminal causes, the fee

would be three assessments of $25, not the random multiple $5 fees.1

           {¶28} The state disagrees with Duckett’s interpretation of the definition of

criminal cause and his claim that the special project fee is limited to one

assessment of $25. According to the state, each count in the indictment is a

separate criminal cause and further, that each probation violation is a separate

action. Thus, Duckett should be assessed five separate fees totaling $125 and

he cannot demonstrate prejudice since the charges in his case are a total of $70.

The state, however, has no legal argument for the 14 separate $5 special project

fees other than conjecture that “it appears these $5 fees were assessed upon the

filing of Entries by the court.”



1
  Duckett also claims that there is a violation of the Equal Protection Clause by allowing numerous special project
assessments for those defendants charged with multiple criminal offenses when only one fee can be assessed against
defendants in multiple civil actions. Duckett, however, failed to raise this issue in the lower court proceedings. Therefore,
we decline to address it for the first time on appeal. “Failure to raise at the trial court level the issue of the constitutionality
of a statute or its application, which issue is apparent at the time of trial, constitutes a waiver of such issue and a deviation
from this state’s orderly procedure, and therefore need not be heard for the first time on appeal.” State v. Awan, 22 Ohio
St.3d 120, 489 N.E.2d 277 (1986), syllabus. The Awan waiver directive has been applied to the constitutionality of
procedural and local rules. See In re McDaniel, 11th Dist. Lake Nos. 2002-L-158 & 159, 2004-Ohio-2595, ¶ 35
(“Although Awan speaks of waiver in terms of a statute’s constitutionality, it stands to reason that the same rule applies
when attacking the constitutionality of a procedural rule. To wit, as a matter of appellate practice, a trial court must pass
upon an issue in order for that issue to be properly before this court.”). See also State v. Cole, 11th Dist. Lake No. 2004-
L-92, 2005-Ohio-1794, ¶ 8 (“We first note Cole failed to raise the issue of the constitutionality of Loc.R. III(D)(4) at the trial
court level; therefore, he has waived this argument.”).
Scioto App. No. 20CA3924                                                            13


                                 Law and Analysis

       {¶29} “Plain errors or defects affecting substantial rights may be noticed

although they were not brought to the attention of the court.” Crim.R. 52(B). In

order to establish plain error, Duckett “must show that (1) there was an error or

deviation from a legal rule, (2) the error was plain and obvious, and (3) the error

affected the outcome of the trial.” State v. Mohamed, 151 Ohio St.3d 320, 2017-

Ohio-7468, 88 N.E.3d 935, ¶ 26, citing State v. Barnes, 94 Ohio St.3d 21, 27,

2002-Ohio-68, 759 N.E.2d 1240. “Notice of plain error under Crim.R. 52(B) is to

be taken with the utmost caution, under exceptional circumstances and only to

prevent a manifest miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 97,

372 N.E.2d 804 (1978). A “substantial right” is a “right that the United States

Constitution, the Ohio Constitution, a statute, the common law, or a rule of

procedure entitles a person to enforce or protect.” R.C. 2505.02(A)(1).

       {¶30} Pursuant to R.C. 2947.23(A)(1)(a) “[i]n all criminal cases, including

violations of ordinances, the judge or magistrate shall include in the sentence the

costs of prosecution, including any costs under section 2947.231 of the Revised

Code, and render a judgment against the defendant for such costs.” Case is

defined as “a prosecution of all of the charges that result from the same act,

transaction, or series of acts or transactions and that are given the same case

type designator and case number under Rule 43 of the Rules of Superintendence

for the Courts of Ohio or any successor to that rule.” R.C.2947.23(D). Cost is

not statutorily defined but has been interpreted by the Supreme Court as:

            Costs, in the sense the word is generally used in this state,
       may be defined as being the statutory fees to which officers,
Scioto App. No. 20CA3924                                                           14


       witnesses, jurors, and others are entitled for their services in an
       action or prosecution, and which the statutes authorize to be taxed
       and included in the judgment or sentence. (State ex rel. Franklin
       Cty. Commrs. v. Guilbert (1970), 77 Ohio St. 333, 338, 83 N.E. 80,
       approved and followed.)

City of Middleburg Heights v. Quinones, 120 Ohio St.3d 534, 2008-Ohio-6811,

900 N.E.2d 1005, paragraph one of the syllabus.

       {¶31} The clerk of the common pleas court pursuant to R.C. 2303.20 has

the mandatory duty to charge fees. The statute provides that “the clerk shall

charge the following fees and no more” and then specifies the fee amount for

each listed item. The list in R.C. 2303.20 is all-inclusive since the words “no

more” are unambiguous and must be given their ordinary meaning. “An

unambiguous statute must be applied in a manner consistent with the plain

meaning of the statutory language, and a court cannot simply ignore or add

words.” Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St. 3d 106, 2006-Ohio-

954, 116, 846 N.E.2d 478, ¶ 52, citing State ex rel. Burrows v. Indus. Comm., 78

Ohio St.3d 78, 81, 676 N.E.2d 519 (1997). R.C. 1.42 also directs that “[w]ords

and phrases shall be read in context and construed according to the rules of

grammar and common usage.”

       {¶32} The comprehensive list in R.C. 2303.20 does not include an item for

a special project fee. And the 14 specific $5 charges in Duckett’s itemized bill

statement are not ones associated with any of the provisions in the statute.

Duckett and the state seem to both acknowledge that and instead rely on Local
Scioto App. No. 20CA3924                                                                                                 15


Rule 13 to explain the 14 separate $5 special project fees.2 In September 2009,

Scioto County Court of Common Pleas Local Rule 13 was amended in order “to

provide for a $25.00 fee in all civil and criminal filings for a special projects fund.”

In the Matter of the Adoption of Rule 13 of the Rules of Practice of the General

Division, Journal Entry. The rule is titled “deposits in civil actions” and specifies

that “$25.00 of all costs deposited pursuant to this rule shall be deposited in the

Special Project Funds.” Loc.R. 13(F), of the Court of Common Pleas of Scioto

County, General Division. Reading the language of the rule as written, we

interpret it to mean that of the monies deposited in each civil action, $25 is

earmarked and added to the special project fund. It does not, as the parties

claim, authorize an additional $25 special project fee to be assessed separately

to a criminal cause of action as court costs.

          {¶33} Duckett’s itemized bill statement includes 14 separate $5 charges of

“special projects” fees beginning in February 24, 2016, when he was appointed

counsel on the initial indictment, and ending on November 3, 2020. These fees

are not associated with any of the mandatory charges listed in R.C. 2303.20, and

even the state’s conjecture that the fees correspond with the filing of an entry is

belied by the record in which separate fees were assessed for each filed entry. It

was plain error to assess the special project amounts to Duckett when no

statutory provision or local rule permits such fees. The additional $70 charges
2
  Duckett also cites and is requesting that we apply the definition of criminal cause in R.C. 2303.201(E)(2)(a) in support of
his claim that his three convictions are one criminal cause of action. (Duckett’s brief page 15) But that definition only
applies to R.C. 2303.201(E) in which it provides: “As used in division (E) of this section[.]” See R.C. 2303.201(E)(2).
Further, R.C. 2303.201 pertains to special fees associated with computerizing the court and/or paying for computerized
legal research. Those charges are permitted up to $6 but after the court of common pleas makes the determination that
the funds are required for that purpose. See R.C. 2303.201(A)(1) (“Upon making a determination that additional funds are
required for either or both of those purposes, the court shall authorize and direct the clerk of the court of common pleas to
charge one additional fee, not to exceed six dollars[.]”) Neither party here asserts there has been a determination for the
computerized funding by the Scioto County Court of Common Pleas and we cannot find a local rule with that
determination.
Scioto App. No. 20CA3924                                                         16


were thus improperly assessed as court costs. Therefore, Duckett’s second

assignment of error is sustained and this matter is remanded to the trial court for

a correction of the court costs charged.

                                   CONCLUSION

       {¶34} We affirm Duckett’s 24-month prison sentence, but having sustained

his second assignment of error, we remand the matter for further proceedings

consistent with this opinion.



   JUDGMENT AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
Scioto App. No. 20CA3924                                                             17


                                JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED IN PART AND
REVERSED IN PART and that the CAUSE IS REMANDED. Appellant and
appellee shall split the costs.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Scioto County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the 60-day period, or the failure of the Appellant to
file a notice of appeal with the Supreme Court of Ohio in the 45-day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to
expiration of 60 days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. & Abele, J: Concur in Judgment and Opinion.


                                        For the Court,


                                    BY: ____________________________
                                       Kristy S. Wilkin, Judge


                               NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.